907 N.E.2d 968 (2009)
In the Matter of Casey D. CLOYD, Petitioner.
No. 49S00-0604-DI-122.
Supreme Court of Indiana.
March 16, 2009.

PUBLISHED ORDER GRANTING CONDITIONAL REINSTATEMENT
On March 9, 2007, this Court suspended Petitioner for one year without automatic reinstatement. Petitioner filed a petition for reinstatement on June 2, 2008. On December 15, 2008, the Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(18)(b), filed its recommendation that Petitioner be reinstated to the practice of law in Indiana conditioned on certain terms of probation.
A petition for reinstatement may be granted only if the petitioner proves to the Commission by clear and convincing evidence that:
(1) The petitioner desires in good faith to obtain restoration of his [or her] privilege to practice law;
(2) The petitioner has not practiced law in this State or attempted to do so since he or she was disciplined;
(3) The petitioner has complied fully with the terms of the order for discipline;
(4) The petitioner's attitude towards the misconduct for which he or she was disciplined is one of genuine remorse;
(5) The petitioner's conduct since the discipline was imposed has been exemplary and above reproach;
(6) The petitioner has a proper understanding of and attitude towards the standards that are imposed upon members of the bar and will conduct *969 himself or herself in conformity with such standards;
(7) The petitioner can safely be recommended to the legal profession, the courts and the public as a person fit to be consulted by others and to represent them and otherwise act in matters of trust and confidence, and in general to aid in the administration of justice as a member of the bar and an officer of the Courts;
(8) The disability has been removed, if the discipline was imposed by reason of physical or mental illness or infirmity, or for use of or addiction to intoxicants or drugs;
(9) The petitioner has taken the Multistate Professional Responsibility Examination (MPRE) within six (6) months before or after the date the petition for reinstatement is filed and passed with a scaled score of eighty (80) [or above].
Admis. Disc. R. 23(4)(b).
This Court, being duly advised, finds that the recommendation of the Disciplinary Commission should be accepted and that, accordingly, Petitioner should be conditionally reinstated as a member of the Indiana bar and placed on probation for a period of up to two years. The Court incorporates by reference the recommended terms and conditions of probation, to which Petitioner agrees, which include:
 Petitioner will complete his pending Chapter 13 bankruptcy plan, under which a former client is receiving payments.
 Petitioner will continue with counseling for at least one year, and beyond if his counselor so recommends.
 Petitioner will continue to be monitored by the Judges and Lawyers Assistance Program.
 Petitioner will enlist an experienced lawyer as a mentor.
Petitioner's probation shall remain in effect until it is terminated pursuant to Admission and Discipline Rule 23(17.1).
IT IS, THEREFORE, ORDERED that the petition for reinstatement of Petitioner is hereby granted and that Petitioner is conditionally reinstated as a member of the Indiana bar subject to the terms and conditions of probation stated above.
All Justices concur.